EXHIBIT 10.1


EXECUTION VERSION

FIRST AMENDMENT TO FIVE-YEAR REVOLVING CREDIT AGREEMENT
This First Amendment (this “Amendment”) to the Credit Agreement (as defined
below), dated as of November 7, 2013, is entered into by and among ANIXTER INC.,
a Delaware corporation (“Anixter”), the Borrowing Subsidiaries (as defined in
and party to the Credit Agreement and identified on the signature pages hereto,
and together with Anixter, the “Borrowers”), the Guarantors (as defined in the
Credit Agreement and identified on the signature pages hereto, and together with
the Borrowers, the “Loan Parties”), the Lenders (as defined below) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (the “Administrative
Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Five-Year
Revolving Credit Agreement dated as of April 8, 2011 (as amended, supplemented
or otherwise modified as of the date hereof, the “Credit Agreement”).
WHEREAS, Anixter has requested, and subject to the terms and conditions set
forth herein, the Administrative Agent and the Lenders have agreed, to amend the
Credit Agreement as more specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.
2.    Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the effectiveness of this Amendment in accordance with its terms
and Section 10.01 of the Credit Agreement, the parties hereto agree that the
Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in appropriate alphabetical order:
(i)    “Act” has the meaning specified in Section 10.19.
(ii)    “Anti-Terrorism Laws” means any applicable Laws relating to terrorism,
trade sanctions programs and embargoes or money laundering, and any regulation,
order or directive promulgated, issued or enforced pursuant to such applicable
Laws, including, without limitation, (a) the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto,
(c) the Currency and Foreign Transactions Reporting Act of 1970 (also known as
the “Bank Secrecy Act”) ( 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959) and (d) the Act, in each case as amended, supplemented or
replaced from time to time.
(iii)    “Canadian Prime Rate Loan” means a Committed Loan denominated in
Canadian Dollars that bears interest based on the Canadian Prime Rate.

1



--------------------------------------------------------------------------------



(iv)    “Canadian Reference Bank” means any one or more of The Bank of Nova
Scotia, Bank of Montreal, Royal Bank of Canada, The Toronto-Dominion Bank,
Canadian Imperial Bank of Commerce or National Bank of Canada, as the
Administrative Agent may determine.
(v)    “CDOR Rate” means the rate of interest per annum determined by the
Administrative Agent on the basis of the rate applicable to Canadian Dollar
bankers’ acceptances for a one month interest period appearing on the “Reuters
Screen CDOR Page” (as defined in the International Swap Dealer Association,
Inc.’s definitions, as amended, restated, supplemented or otherwise modified
from time to time), or any successor page, as of 10:00 a.m. on such day (or if
such day is not a Business Day, then on the immediately preceding Business Day)
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on the Reuters Screen CDOR Page on such day as
contemplated, then the “CDOR Rate” on such day shall be calculated as the
arithmetic average of the rates for a one month interest period applicable to
Canadian Dollar bankers’ acceptances quoted by the banks listed in Schedule I of
the Bank Act (Canada) which are also Lenders (or, if there are no such Lenders,
then a Canadian Reference Bank) as of 10:00 a.m. on such day (or if such day is
not a Business Day, then on the immediately preceding Business Day). Each
calculation by the Lenders of the CDOR Rate shall be conclusive and binding for
all purposes, absent manifest error.
(vi)    “CDOR Rate Loan” means a Committed Loan denominated in Canadian Dollars
that bears interest based on the CDOR Rate.
(vii)    “First Amendment Effective Date” means November 7, 2013.
(viii)    “London Banking Day” means any day on which dealings in US Dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market.
(ix)    “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
(x)    “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
(xi)    “Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to

2



--------------------------------------------------------------------------------



time, or (e) (i) an agency of the government of a Sanctioned Country, (ii) an
organization controlled by a Sanctioned Country, or (iii) a person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.
(xii)    “Uniform Customs” means the Uniform Customs and Practice for
Documentary Credits (2007 Revision), effective July, 2007 International Chamber
of Commerce Publication No. 600.
(b)    The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the pricing grid and the first full
paragraph following such pricing grid with the following:
Pricing Level
Leverage Ratio
Eurocurrency Rate Loans and CDOR Rate Loans
Base Rate Loans and Canadian Prime Rate Loans
Commitment Fee
I
Less than 1.25 to 1.00
1.125%
0.125%
0.150%
II
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
1.250%
0.250%
0.175%
III
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
1.500%
0.500%
0.200%
IV
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
1.750%
0.750%
0.250%
V
Greater than or equal to 2.75 to 1.00
2.000%
1.000%
0.300%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each, a “Calculation Date”) five (5) Business Days after the date on which the
Administrative Agent has received from Anixter financial information and a
Compliance Certificate pursuant to Section 6.01(d) for the most recently ended
Fiscal Quarter; provided that (a) the Applicable Margin shall be based on
Pricing Level IV until the first Calculation Date occurring after the First
Amendment Effective Date and, thereafter the Pricing Level shall be determined
by reference to the Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter preceding the applicable Calculation Date, and (b) if Anixter
fails to provide such financial information and Compliance Certificate as
required by Section 6.01(d) for the most recently ended Fiscal Quarter preceding
the applicable Calculation Date, the Applicable Margin from such Calculation
Date shall be based on Pricing Level V until such time as such financial
information and an appropriate Compliance Certificate are provided, at which
time the Pricing Level shall be determined by reference to the Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable

3



--------------------------------------------------------------------------------



Margin shall be applicable to all Credit Extensions then existing or
subsequently made or issued.”
(c)    The definition of “Borrowing Notice” in Section 1.01 of the Credit
Agreement is hereby amended by replacing clause (c) of such definition with the
following:
“(c) a continuation of Eurocurrency Rate Loans or CDOR Rate Loans.”
(d)    The definition of “Business Day” in Section 1.01 of the Credit Agreement
is hereby amended by replacing clause (a) of such definition with the following:
“(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in US Dollars, any fundings, disbursements, settlements
and payments in US Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in US Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day that is a London
Banking Day;”
(e)    The definition of “Canadian Dollar Loan” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Canadian Dollar Loans’ means the collective reference to Canadian Prime Rate
Loans and CDOR Rate Loans, and “Canadian Dollar Loan” means any of such Loans.”
(f)    The definition of “Canadian Prime Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the final three sentences thereof in
their entirety and replacing clause (b) of such definition with the following:
“(b) the CDOR Rate on such day plus 0.50%.”
(g)    The definition of “Default Rate” in Section 1.01 of the Credit Agreement
is hereby amended by replacing clauses (ii) and (iii) of the proviso to clause
(a) of such definition with the following:
“(ii) with respect to a Foreign Currency Swing Line Loan (other than a Foreign
Currency Swing Line Loan denominated in Canadian Dollars), the Default Rate
shall be the interest rate applicable thereto plus the Applicable Margin
applicable to Eurocurrency Rate Loans plus any Mandatory Cost plus 2% per annum
and (iii) with respect to a Canadian Dollar Loan or a Foreign Currency Swing
Line Loan denominated in Canadian Dollars, the Default Rate shall be an interest
rate equal to the applicable Canadian Prime Rate plus the Applicable Margin plus
2% per annum, and”
(h)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Eurocurrency Rate’ means for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which is approved by the
Administrative Agent, as published by Reuters (or other commercially

4



--------------------------------------------------------------------------------



available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Wells
Fargo Bank and with a term equivalent to such Interest Period would be offered
to Wells Fargo Bank’s London Branch (or other Wells Fargo Bank branch or
Affiliate) by major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.”
(i)    The definition of “FATCA” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“‘FATCA’ means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.”
(j)    The definition of “Interest Payment Date” in Section 1.01 of the Credit
Agreement is hereby amended by replacing clause (b) of such definition with the
following and adding the following new clause (c):
“(b) as to any Base Rate Loan (including a Swing Line Loan) or any Canadian
Prime Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date, and (c) as to any CDOR Rate Loan, the last day
of the one-month period following the making or continuation of such CDOR Rate
Loan.”
(k)    The definition of “Letter of Credit” in Section 1.01 of the Credit
Agreement is hereby amended by adding the words “or commercial” to such
definition immediately following the word “standby”.
(l)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the reference therein to “April 8, 2016” with
“November 7, 2018”.
(m)    The definition of “Revaluation Date” in Section 1.01 of the Credit
Agreement is hereby amended by replacing clause (a)(ii) of such definition with
the following:
“(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in a
Foreign Currency or a CDOR Rate Loan pursuant to Section 2.02, and”
(n)    The definition of “Type” in Section 1.01 of the Credit Agreement is
hereby amended by replacing clause (a) of such definition with the following:

5



--------------------------------------------------------------------------------



“(a) with respect to a Committed Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan, a Canadian Prime Rate Loan or a CDOR Rate Loan, and as a
Loan in the same Available Currency and”
(o)    The last sentence of Section 2.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Committed Loans (other than Committed Loans denominated in Canadian Dollars)
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
and Committed Loans denominated in Canadian Dollars may be Canadian Prime Rate
Loans or CDOR Rate Loans.”
(p)    Section 2.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, each continuation of Eurocurrency Rate Loans and upon the
expiration of the one-month interest period for any CDOR Rate Loans, each
continuation of CDOR Rate Loans as CDOR Rate Loans with a one month interest
period shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m., (i) three
Business Days prior to the requested date of (A) any Committed Borrowing of a
Eurocurrency Rate Loan or a Canadian Dollar Loan, (B) any conversion to or
continuation of Eurocurrency Rate Loans, (C) any conversion of Eurocurrency Rate
Loans denominated in US Dollars to Base Rate Loans, (D) any conversion to or
continuation of CDOR Rate Loans and (E) any conversion of CDOR Rate Loans to
Canadian Prime Rate Loans and (ii) on the requested date of any Committed
Borrowing of Base Rate Loans. Each such telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Committed Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in any Available Currency and each Committed Borrowing of,
conversion to or continuation of CDOR Rate Loans shall be in a principal Dollar
Equivalent of US$5,000,000 or a whole multiple of US$1,000,000 in excess
thereof. Each Committed Borrowing of or conversion to Base Rate Loans and each
Committed Borrowing of or conversion to Canadian Prime Rate Loans shall be in a
principal amount of US$500,000 or a whole multiple of US$100,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify (i)
whether a Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Committed Loans
as the same Type, (ii) the requested date of the Committed Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type (including currency) of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) the applicable Borrower. If a
Borrower fails to (x) specify a currency in a Borrowing Notice requesting a
Committed Borrowing, then the Committed Loans so requested shall be made in US
Dollars, (y) specify a Type of Committed Loan or give a timely notice in a
Borrowing Notice requesting a Committed Borrowing, then the Committed Loans so
requested shall be made as

6



--------------------------------------------------------------------------------



Base Rate Loans or (z) specify a Type of Committed Loan or give a timely notice
in a Borrowing Notice requesting a conversion or continuation, then the
applicable Committed Loans, if in US Dollars, shall be made or continued as, or
converted to, Base Rate Loans; provided that in the case of a failure to timely
request a continuation of Committed Loans (1) in a Foreign Currency (other than
Canadian Dollars), such Loans shall be continued as Eurocurrency Rate Loans in
their original currency with an Interest Period of one month or (2) in Canadian
Dollars, such Loans shall be continued as CDOR Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If a Borrower requests a Committed Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.”
(q)    Section 2.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(c)    Except as otherwise provided herein, (x) a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan, and (y) a CDOR Rate Loan may be continued or converted
only upon the expiration of the one-month interest period for such CDOR Rate
Loan. During the existence of a Default or Event of Default, no Committed Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans or
CDOR Rate Loans without the consent of the Required Lenders, and the Required
Lenders may demand that any or all of the then outstanding (i) Eurocurrency Rate
Loans denominated in US Dollars be converted immediately to Base Rate Loans,
(ii) Eurocurrency Rate Loans denominated in a Foreign Currency be prepaid or
redenominated into US Dollars in the amount of the Dollar Equivalent thereof as
Base Rate Loans on the last day of the then current Interest Period with respect
thereto and (iii) Canadian Dollar Loans be prepaid or redenominated into US
Dollars in the amount of the Dollar Equivalent thereof as Base Rate Loans.”
(r)    The second sentence of Section 2.02(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“The determination of the Eurocurrency Rate, the Canadian Prime Rate and the
CDOR Rate by the Administrative Agent shall be conclusive in the absence of
manifest error.”
(s)    Section 2.06(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(h)    Applicability of ISP and Uniform Customs. Unless otherwise expressly
agreed by the L/C Issuer and Anixter when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs shall apply to each commercial Letter of Credit.”



7



--------------------------------------------------------------------------------



(t)    Section 2.10(a) of the Credit Agreement is hereby amended by replacing
subclause (iv) of such Section in its entirety with the following and adding the
following new subclause (v):
“(iv) each Canadian Prime Rate Loan and each Foreign Currency Swing Line Loan
denominated in Canadian Dollars shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Canadian Prime Rate plus the Applicable Margin; and (v) each CDOR Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the CDOR Rate plus the
Applicable Margin.”
(u)    Section 2.16(a) of the Credit Agreement is hereby amended by adding the
following new subclause (iv):
“(iv) all documentation and other information required by any Governmental
Authority under applicable “know your customer” and anti-money laundering rules
and regulations”
(v)    Section 2.16(a) of the Credit Agreement is hereby amended by adding the
following new sentence to the end of such Section:
“Notwithstanding the foregoing, no Foreign Subsidiary that becomes a Borrowing
Subsidiary after the First Amendment Effective Date may borrow or maintain Loans
if any Lender has notified the Administrative Agent (which notice has not been
withdrawn) that such Lender has determined in good faith that such Lender cannot
make or maintain Loans to such Borrowing Subsidiary without (x) tax or legal
consequences adverse to such Lender (unless such consequences are limited to
solely increased costs, taxes or expenses to such Lender, in which case such
Borrowing Subsidiary may borrow and maintain Loans if it agrees to pay, and so
pays, to such Lender such amounts as such Lender determines in good faith are
necessary to compensate such Lender for such consequences), (y) violating (or
raising a substantial question as to whether such Lender would violate) any
applicable law or regulation or any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law) or (z)
violating one or more of such Lender’s internal policies or restrictions.”
(w)    The first sentence of Section 3.02 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans in
any Available Currency, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, any Available Currency in the
applicable interbank market, or to determine or charge interest rates based upon
the Eurocurrency Rate, then, on notice thereof by such Lender to Anixter through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans, to convert Base Rate Loans to Eurocurrency Rate Loans,
to make or continue CDOR Rate Loans or to convert Canadian Prime Rate Loans to
CDOR Rate Loans shall be suspended until such Lender notifies

8



--------------------------------------------------------------------------------



the Administrative Agent and Anixter that the circumstances giving rise to such
determination no longer exist.”
(x)    Section 3.03 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“3.03    Inability to Determine Rates. If the Administrative Agent determines
(or in the case of clause (c) below, the Required Lenders determine) in
connection with any request for (x) a Eurocurrency Rate Loan or a conversion to
or continuation thereof or (y) a CDOR Rate Loan or a conversion to or
continuation thereof that (a) deposits in the applicable currency are not being
offered to banks in the applicable interbank market for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for such Eurocurrency
Rate Loan or the CDOR Rate for such CDOR Rate Loan, as applicable, or (c) the
Eurocurrency Rate for such Eurocurrency Rate Loan or the CDOR Rate for such CDOR
Rate Loan, as applicable, does not adequately and fairly reflect the cost to the
Required Lenders of funding such Eurocurrency Rate Loan or CDOR Rate Loan, the
Administrative Agent will promptly notify Anixter and all Lenders. Thereafter,
the obligation of the Lenders to make or maintain Eurocurrency Rate Loans or
CDOR Rate Loans, as applicable, in the affected currency or currencies shall be
suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice (i) with respect to the Eurocurrency Rate, any Borrower may revoke
any pending request for a Committed Borrowing, conversion or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein, and (ii) with respect to the CDOR Rate, any Borrower
may revoke any pending request for a Committed Borrowing, conversion or
continuation of CDOR Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Canadian
Prime Rate Loans in the amount specified therein.”
(y)    Section 3.04(a)(iv) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement, Eurocurrency Rate
Loans or CDOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;”
(z)    The following new Section 5.24 is hereby added to Article V of the Credit
Agreement as follows:
“Section 5.24    Anti-Terrorism; Anti-Money Laundering. No Loan Party nor any of
its Subsidiaries or, to their knowledge, any of their Related Parties (a) is in
violation of any Anti-Terrorism Law, (b) is a Sanctioned Person or (c) is in
violation of the United States Foreign Corrupt Practices Act of 1977 (15 U.S.C.
§§ 78dd-1, et seq.) where the failure to so comply would have or could be
reasonably expected to have a Material Adverse Effect.”



9



--------------------------------------------------------------------------------



(aa)    The last paragraph of Section 3.04(a) of the Credit Agreement is hereby
amended by adding the words “or CDOR Rate Loan” immediately following the words
“any Eurocurrency Rate Loan”.
(bb)    Section 7.05(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(a)    so long as no Event of Default or Default exists or would result from
such payment, Anixter may make cash payments to AXE if either (i) the proceeds
of such payment are immediately used by AXE to pay dividends or repurchase
shares of its stock (or warrants, options or other rights in respect of such
shares) and the aggregate amount of all such payments made on or after the First
Amendment Effective Date does not exceed the sum of (A) US$175,000,000 and (B)
50% of cumulative Consolidated Net Income for all Fiscal Quarters ending on and
after September 27, 2013; or (ii) the proceeds of such payment are immediately
used by AXE to prepay, purchase or redeem outstanding Indebtedness of AXE so
long as (A) the Leverage Ratio shall be less than or equal to 2.75 to 1.00
(calculated on a pro forma basis as of such prepayment date and after giving
effect to such prepayment, purchase or redemption) and (B) the unrestricted
domestic cash of the Borrowers plus the unused portion of the Aggregate
Commitments plus the amount available to be drawn under the ARS Facility
(provided that such ARS Facility does not mature prior to the date that is 90
days after the maturity of such Indebtedness being prepaid, purchased or
redeemed) shall be equal to or greater than US$175,000,000 (calculated on a pro
forma basis as of such prepayment date and after giving effect to such
prepayment, purchase or redemption);”
(cc)    Sections 7.05(b) and (c) of the Credit Agreement are hereby amended by
replacing the amount “US$5,000,000” with “US$7,500,000” in each such section.
(dd)    Schedule 1.01(b) of the Credit Agreement is hereby amended and restated
in its entirety as set forth on Schedule 1.01(b) attached hereto.
3.    Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Amendment shall be deemed to be effective:
(a)Executed Documents. The Administrative Agent shall have received counterparts
of this Amendment executed by the Administrative Agent, each of the Lenders and
each of the Loan Parties;
(b)Certified Resolutions. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Loan Party on behalf of such Loan
Party dated as of the date hereof, certifying and attaching resolutions duly
adopted by the board of directors (or other governing body) of such Loan Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Amendment and the other documents executed in connection
herewith to which it is a party;
(c)Legal Opinions. The Administrative Agent shall have received opinion(s) of
counsel to the Loan Parties addressed to the Administrative Agent and the
Lenders with respect to the Loan Parties, this Amendment and such other matters
as the Administrative Agent shall reasonably request;



10



--------------------------------------------------------------------------------



(d)Fees and Expenses. The Borrowers shall have paid:
(i)    to the Administrative Agent and the Joint Lead Arrangers, for the account
of each Lender that executes and delivers a signature page to this Amendment to
the Administrative Agent (or its counsel) on or prior to 5:00 p.m. (Eastern
time) on November 5, 2013, an aggregate consent fee in an amount equal to 0.15%
times the aggregate principal amount of the Commitments of all such Lenders as
of the date hereof;
(ii)    all other fees payable to the Joint Lead Arrangers pursuant to that
certain engagement letter dated as of October 23, 2013 by and among Anixter and
the Joint Lead Arrangers; and
(iii)    to the Administrative Agent and the Joint Lead Arrangers all reasonable
out-of-pocket fees, costs and other related expenses incurred in connection with
this Amendment (including, without limitation, the reasonable legal fees and
expenses of outside counsel (directly to such counsel if requested by the
Administrative Agent), which shall be limited to the fees and expenses of
McGuireWoods LLP and any necessary local counsel), that have been invoiced as of
the date hereof.
4.    Effect of this Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document, (b)
to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with any Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Loan
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby.
5.    Representations and Warranties/No Default. By its execution hereof, each
Loan Party hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that:
(a)    each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents that are subject to materiality or
Material Adverse Effect qualifications are true, correct and complete and that
all representations and warranties of the Loan Parties contained in this
Amendment and the other Loan Documents that are not subject to materiality or
Material Adverse Effect qualifications are true, correct and complete in all
material respects;
(b)    no Default or Event of Default has occurred or is continuing or would
result after giving effect to this Amendment and the transactions contemplated
hereby;
(c)    it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each

11



--------------------------------------------------------------------------------



other document executed in connection herewith to which it is a party in
accordance with their respective terms and the transactions contemplated hereby;
and
(d)    this Amendment and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of each
Loan Party, and each such document constitutes the legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
6.    Reaffirmations. Each Loan Party (a) consents to this Amendment and agrees
that the transactions contemplated by this Amendment shall not limit or diminish
the obligations of such Person, or release such Person from any obligations,
under any of the Loan Documents to which it is a party, (b) confirms and
reaffirms its obligations under each of the Loan Documents to which it is a
party and (c) agrees that each of the Loan Documents to which it is a party
remain in full force and effect and are hereby ratified and confirmed.
7.    Other Interpretive Provisions. Each Loan Party, each Lender and the
Administrative Agent agrees that any definition of or reference to any
agreement, instrument or other document in the Credit Agreement or other Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).
8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF
ANOTHER STATE’S LAW.
9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
10.    Electronic Transmission. A facsimile, telecopy, pdf or other reproduction
of this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.
[Signature Pages Follow]



12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.
BORROWERS AND GUARANTORS:
 
ANIXTER INC.,
as a Borrower and a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
VP - Treasurer

ANIXTER INTERNATIONAL LTD.,

as a Borrower
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Attorney

ANIXTER CANADA INC.,

as a Borrower
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Treasurer

EURINVEST B.V.,

as a Borrower
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Attorney-in-fact

ANIXTER EUROTWO HOLDINGS B.V.,

as a Borrower
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Attorney-in-fact


Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



ANIXTER BELGIUM B.V.B.A.,

as a Borrower
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Attorney-in-fact
Executed outside of Belgium



ANIXTER INTERNATIONAL INC.,

as a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
VP - Treasurer



ANIXTER-REAL ESTATE, INC.,
as a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
VP - Treasurer



ANIXTER INFORMATION SYSTEMS CORPORATION,
as a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
VP - Treasurer



ANIXTER FINANCIAL, INC.,
as a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
VP - Treasurer






Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



ANIXTER PROCUREMENT CORPORATION,

as a Guarantor
 
 
 
 
By:
/s/     Rod Shoemaker        
Name:
 Rod Shoemaker
Title:
Treasurer








Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, a Lender, the Swing Line
Lender and the L/C Issuer
 
 
 
 
By:
/s/             Lacy Houstoun
Name:
Lacy Houstoun
Title:
Director



    






 

Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender
 
 
 
 
By:
/s/            Alfonso Brigham
Name:
Alfonso Brigham
Title:
Assistant Vice President
 
 
By:
 
Name:
 
Title:
 

 

Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
 
 
By:
/s/            Suzanne Ergastolo
Name:
Suzanne Ergastolo
Title:
Vice President




Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Lender
 
 
 
 
By:
/s/            Daniel J. Clarke, Jr.
Name:
Daniel J. Clarke, Jr.
Title:
Managing Director

 


FIFTH THIRD BANK, operating through its Canadian
Branch, as its Applicable Designee
 
 
 
 
By:
/s/            Mauro Spagnolo
Name:
Mauro Spagnolo
Title:
Managing Director & Principal Officer
 
 
 
 
Passport Number: 13/F/24267/DTTP

Tax Residency: United States



Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/            Patrick Flaherty
Name:
Patrick Flaherty
Title:
Vice President




Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUNTRUST BANK,
as a Lender
 
 
 
 
By:
/s/            Baerbel Freudenthaler
Name:
Baerbel Freudenthaler
Title:
Vice President




Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY,
as a Lender
 
 
 
 
By:
/s/            James R. Shanel
Name:
James R. Shanel
Title:
Vice President

 

Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
 
 
 
By:
/s/            Jeannine Pascal
Name:
Jeannine Pascal
Title:
Vice President




Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/            Barry P. Litwin
Name:
Barry P. Litwin
Title:
Senior Vice President




Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------



HSBC BANK USA, N.A.,
as a Lender
 
 
 
 
By:
/s/            Jonathan Twichell
Name:
Jonathan Twichell
Title:
SVP, Relationship Manager








Anixter Inc.
First Amendment to Five-Year Revolving Credit Agreement
Signature Page

--------------------------------------------------------------------------------




SCHEDULE 1.01(a)


APPLICABLE DESIGNEES




Lender
Applicable Designee
Fifth Third Bank
Fifth Third Bank, operating through its Canadian Branch (Passport Number –
13/F/24267/DTTP and Tax Residency – United States)









